DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 37-52 are pending.

Priority
The instant application, filed 09/19/2019 is a continuation of 15902179, filed 02/22/2018, now U.S. Patent #10456384. 15902179 is a continuation of 15398283, filed 01/04/2017 now U.S. Patent #9931325. 15398283 is a continuation of 13755578, filed 01/31/2013, now U.S. Patent #9566270 and having 2 RCE-type filings therein 13755578 is a continuation of 12880739, filed 09/13/2010, now abandoned. 12880739 is a continuation in part of 12393979, filed 02/26/2009 now U.S. Patent #8309569. 12393979 Claims Priority from Provisional Application 61031679, filed 02/26/2008. 12393979 Claims Priority from Provisional Application 61102801, filed 10/03/2008. 12880739 Claims Priority from Provisional Application 61241945, filed 09/13/2009.  12880739 Claims Priority from Provisional Application 61262475, filed 11/18/2009. 12880739 Claims Priority from Provisional Application 61329511, filed 04/29/2010.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on January 9, 2020; March 17, 2020; and December 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

10,456,384
Claims 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,456,384. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘384 is directed towards  method of treating one or more symptoms of irritable bowel syndrome (IBS) in a subject 65 years of age or older, said method comprising administering, for between 14 days and 24 months, 550 mg of rifaximin TID to the subject, thereby treating a symptom of IBS in the subject 65 years of age or older; which is anticipatory to the instant claims.

9,931,325
Claims 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,931,325. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘325 is directed towards method of treating bloating associated with diarrhea-predominant IBS in a subject 65 years old or older, said method comprising administering, for between 14 days and 24 months, 550 mg of rifaximin TID, to the subject, thereby treating bloating associated with diarrhea-predominant IBS in the subject 65 years old or older; which is anticipatory to the instant claims.

9,566,270
Claims 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,566,270. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘270 is directed towards a  method of treating bloating associated with alternating IBS in a subject 65 years old or older, said method comprising administering, for between 14 days and 24 months, 550 mg of rifaximin TID, to the subject, thereby treating bloating associated with alternating IBS in the subject 65 years old or older; which is anticipatory to the instant claims.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629